Case: 16-17720   Date Filed: 08/11/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17720
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:16-po-00015-MHT-TFM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

LAZARUS ANTONIO REAVES, JR.,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (August 11, 2017)

Before MARCUS, WILSON, and FAY, Circuit Judges.

PER CURIAM:
                Case: 16-17720    Date Filed: 08/11/2017    Page: 2 of 4


      Lazarus Antonio Reaves, Jr., pled guilty to simple assault while on a military

installation, a petty offense. He reserved the right to appeal the magistrate judge’s

order denying his motion for a jury trial. Reaves contends that Supreme Court

precedent holding that there is no jury trial entitlement in petty offense cases is

manifestly wrong and due to be overruled.

      Reeves was charged in a 3-count information with unlawful entry upon a

military installation, in violation of 18 U.S.C. § 1382 (count one); simple assault

within the special maritime and territorial jurisdiction of the United States, in

violation of 18 U.S.C. § 113(a)(5) (count two); and unlawful reentry upon a

military installation, in violation of 18 U.S.C. § 1382 (count three). In guilty

exchange for Reeves’ guilty plea to count two, the government dismissed counts

one and three and agreed that Reeves’ sentence for simple assault would “consist

solely of a fine” in an amount to be determined by the Court. The judge imposed a

fine of $100.

      Simple assault, in violation of 18 U.S.C. § 113(a)(5), is punishable by “a

fine . . . or imprisonment for not more than six months, or both.” 18 U.S.C.

§ 113(a)(5). Although we have not addressed whether simple assault is a petty

offense, we have held that assault by striking, beating, or wounding, in violation of

18 U.S.C. § 113(a)(4) is “presumptively petty,” and that the additional penalties

available do not reflect a congressional determination that the offense is serious.


                                           2
              Case: 16-17720      Date Filed: 08/11/2017    Page: 3 of 4


United States v. Chavez, 204 F.3d 1305, 1317 (11th Cir. 2000). Unlawful entry

and reentry upon a military installation, in violation of 18 U.S.C. § 1382, are also

punishable by a fine or a term of not more than six months’ imprisonment, or both.

18 U.S.C. § 1382. Simple assault and unlawful entry and reentry upon a military

installation are Class B misdemeanors, carrying a maximum fine of $5,000. See 18

U.S.C. §§ 3559(a)(7), 3571(b)(6).

      “It has long been settled” that the right to a jury trial does not exist in cases

involving petty offenses. Blanton v. City of N. Las Vegas, 489 U.S. 538, 541, 109

S. Ct. 1289, 1292 (1989); accord United States v. Garner, 874 F.2d 1510, 1512

(11th Cir. 1989) (per curiam). The most relevant criteria in determining whether

an offense is petty is the severity of the maximum penalty allowed by law.

Baldwin v. New York, 399 U.S. 66, 68, 90 S. Ct. 1886, 1888 (1970). An offense is

presumed to be “petty” if the maximum term of imprisonment available is less than

six months. Blanton, 489 U.S. at 542–43.

      The district court did not err in affirming the magistrate judge’s denial of

Reaves’s motion for jury trial. Because all three charges in Reaves’s case carry a

maximum penalty of not more than six months’ imprisonment, they are

presumptively petty offenses. While a defendant may rebut the presumption by

showing that non-custodial penalties render his offense serious, thus entitling him




                                           3
               Case: 16-17720     Date Filed: 08/11/2017     Page: 4 of 4


to a jury trial, see Blanton, 489 U.S. at 543, Reeves made no attempt to rebut the

presumption in this case.

      Moreover, we are bound to follow Supreme Court precedent, See United

States v. Greer, 440 F.3d 1267, 1275–76 (11th Cir. 2006), and the Supreme Court

made it clear in Blanton that there is no entitlement to a jury trial for a petty

offense such as this one. Accordingly, the district court did not err in affirming the

magistrate judge’s order denying Reaves’s motion. We therefore affirm Reaves’s

conviction.

      AFFIRMED.




                                            4